DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/10/2022 has been entered.

Information Disclosure Statement
The Examiner indicated to Nancy Graham that the “International Preliminary Report of Patentability mailed January 21, 2021 corresponding PCT/US2019/041310” that was cited in the 04/21/2021 IDS was correct in the January 2022 phone conversation. The filed 04/21/2021 IDS will be resubmitted to certify the IDS.

Response to Claim Amendments
Applicant's RCE Claim Amendments (filed on 12/17/2021 as After Final Claim Amendments) with respect to amended independent claims 1, 14, and 24 has been fully persuasive due to amending the claims to further define the structural limitations of the “cable stop that is independent of the mounting member”, and maintaining the structural limitation of the “cable stop being configured to permit electrical wires from an electrical cable to pass through the cable stop while blocking sheathing of the electrical cable from passing through the cable stop”.
The 102 and 103 rejection of the claims that was cited in the last office action (mailed 08/17/2021) has been withdrawn. 
 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electrical box assembly comprising: …and a cable stop that is independent of the mounting member…the cable stop being configured to permit one or more electrical wires from an electrical cable to pass through the cable stop while blocking sheathing of the electrical cable from passing through the cable stop, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually claims 2-13 are allowed. 
Regarding independent claim 14, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electrical box assembly comprising: …and a cable stop that is independent of the mounting member…the cable stop being configured to permit one or more electrical wires from an electrical cable to pass through the cable stop while blocking sheathing of the electrical cable from passing through the cable stop, as recited in combination in independent claim 14. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 14, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 15-23 are allowed.
Regarding independent claim 24, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electrical box assembly comprising: …and a cable stop that is independent of the mounting member…the cable stop being configured to permit one or more electrical wires from an electrical cable to pass through the cable stop while blocking sheathing of the electrical cable from passing through the cable stop, as recited in combination in independent claim 24. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 24, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847